

113 S2938 IS: Soledad Canyon Settlement Act
U.S. Senate
2014-11-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 2938IN THE SENATE OF THE UNITED STATESNovember 18, 2014Mrs. Boxer (for herself and Mrs. Feinstein) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo provide to the Secretary of the Interior a mechanism to cancel contracts for the sale of
			 materials CA–20139 and CA–22901, and for other purposes.1.Short
			 titleThis Act may be cited as
			 the Soledad Canyon Settlement
			 Act.2.DefinitionsIn this Act:(1)City of Santa
			 ClaritaThe term City of Santa Clarita means the
			 City of Santa Clarita, California.(2)City of
			 VictorvilleThe term City of Victorville means the
			 City of Victorville, California.(3)ContractsThe
			 term contracts means the Bureau of Land Management mineral
			 contracts numbered CA–20139 and CA–22901.(4)Contract
			 holderThe term contract holder means the private
			 party to the contracts, and any successors that hold legal interests in
			 the
			 contracts.(5)County of San
			 BernardinoThe term County of San Bernardino means
			 the County of San Bernardino, California.(6)MapThe
			 term Map means the map entitled Victorville disposal area,
			 California and dated March 2011.(7)SecretaryThe
			 term Secretary means the Secretary of the Interior.(8)Victorville
			 disposal areaThe term Victorville disposal area
			 means the 10,206.05 acres of land identified for disposal in the West
			 Mojave
			 Land Management Plan (2006) of the Bureau of Land Management and depicted
			 on
			 the Map.3.Appraisal;
			 compensation to contract holder(a)Appraisals(1)Contract
			 appraisal(A)In
			 generalNot later than 90 days after the date of enactment of
			 this Act, the Secretary shall determine by mineral appraisal, using the
			 discounted cash flow method of appraisal (in accordance with the appraisal
			 guidelines for appraisals of large quantities of mineral materials
			 contained in
			 section IV(E) of BLM Mineral Material Appraisal Handbook H–3630)—(i)the
			 fair market value of the contracts; and(ii)the amount of
			 royalties the Federal Government would receive under the contracts over
			 the
			 10-year period beginning on the date of enactment of this Act.(B)ConsiderationsIn
			 making the determination under subparagraph (A), the Secretary shall
			 assume
			 that—(i)the
			 contract holder has obtained all the permits and entitlements necessary to
			 mine, produce, and sell sand and gravel under the contract; and(ii)mining
			 operations under the contract have commenced at the time of the
			 determination,
			 with maximum annual production volumes that—(I)are based on the
			 projected supply and demand outlook at the time of determination; and(II)reflect
			 depletion of the reserves that are subject to the contract within the
			 effective
			 periods of the contract.(C)DonationThe Secretary shall provide to the contract holder and the City of Santa Clarita a list of approved
			 appraisers from which the parties shall select and provide the funding to
			 cover the costs of the appraisal under subparagraph (A).(2)Land
			 appraisal(A)In
			 generalNot later than 90 days after the date of enactment of
			 this Act, the Secretary shall determine by appraisal standards under
			 existing
			 laws and regulations, the fair market value of the Victorville disposal
			 area on
			 a net present value basis.(B)DonationThe
			 Secretary shall provide to the contract holder and the City of Santa
			 Clarita a list of approved appraisers from which the parties shall select
			 and provide the funding to cover the costs of
			 the
			 appraisal under subparagraph (A).(b)Compensation(1)In
			 generalSubject to paragraph (2), not later than 30 days after
			 completion of the appraisals under subsection (a), the Secretary shall
			 offer
			 the contract holder compensation for the cancellation of the contracts.(2)Conditions on
			 offerAn offer made by the Secretary under paragraph (1) shall be
			 subject to the following conditions:(A)The cancellation
			 of the contracts and the provision of compensation shall be contingent on
			 the
			 availability of funds from the sale of the Victorville disposal area under
			 section 4, and any additional compensation provided under subparagraph
			 (D), as
			 determined necessary by the Secretary.(B)The amount of
			 compensation offered by the Secretary under this subsection shall be equal
			 to
			 or less than the fair market value of the contracts, as determined under
			 subsection (a)(1)(A)(i).(C)The amount of
			 compensation offered by the Secretary under this subsection shall be equal
			 to
			 or less than the projected revenues generated by the sale of the
			 Victorville
			 disposal area under section 4, less the projected lost royalties to the
			 Federal
			 Government over the 10-year period beginning on the date of enactment of
			 this
			 Act, as determined under subsection (a)(1)(A)(ii).(D)If the amount of
			 projected revenues described in subparagraph (C) is less than the fair
			 market
			 value determined under subsection (a)(1)(A)(i), the Secretary shall, not
			 later
			 than 60 days after the date on which the Director of the Bureau of Land
			 Management determines the projected revenues under subparagraph (C),
			 negotiate
			 an agreement with the contract holder and the City of Santa Clarita to
			 provide
			 to the Secretary amounts equal to the difference, in the form of—(i)compensation to
			 be received by the contract holder; and(ii)compensation in
			 a form acceptable to the Secretary to be provided by the City of Santa
			 Clarita.(3)Acceptance of
			 offer(A)In generalThe contract holder shall have 60 days from the later of
			 the date on which the Secretary makes the offer under paragraph (1) or an
			 agreement is negotiated under paragraph (2)(D) to accept the offer or
			 agreement.(B)Failure to accept offerIf the contract holder does not accept the offer under paragraph (1) or if an agreement is not
			 negotiated under paragraph (2)(D) within the time period described in
			 subparagraph (A), the contracts shall remain in effect and no further
			 actions shall taken be taken pursuant to this Act.4.Sale of land
			 near Victorville, California(a)In
			 generalNotwithstanding sections 202 and 203 of the Federal Land
			 Policy and Management Act of 1976 (43 U.S.C. 1712, 1713) and subject to
			 subsections (b) through (f), not later than 2 years after the date of
			 enactment of
			 this Act, the Secretary shall place on the market and offer for sale by
			 competitive
			 bidding and in a manner designed to obtain the highest price possible, all
			 right, title, and interest of the United States in and to the Victorville
			 disposal area.(b)Availability of
			 MapThe Secretary shall keep the Map on file and available for
			 public inspection in—(1)the office of the
			 Director of the Bureau of Land Management; and(2)the district
			 office of the Bureau of Land Management located in Barstow, California.(c)Right of Local
			 Land Use Authority To Purchase Certain Land(1)In
			 generalBefore a sale of land under subsection (a), the Secretary
			 shall provide to the applicable local land use authority an exclusive
			 preemptive right, as determined under State law, to purchase any right,
			 title,
			 or interest of the United States in and to any portion of the parcels of
			 land
			 identified as Area A and Area B on the Map that
			 is located within the jurisdiction of the local land use authority.(2)TimingA
			 preemptive right under paragraph (1) shall be in effect for a period of 30
			 days
			 before the land is sold under subsection (a).(3)AuthorityDuring
			 the period described in paragraph (2), the local land use authority may
			 purchase some or all of the right, title, and interest of the United
			 States, as
			 provided in subsection (a), in and to the land to be offered for sale at
			 fair
			 market value, as determined by an appraisal conducted by the Secretary.(4)Exercising
			 rightIf the local land use authority exercises the preemptive
			 right under paragraph (1), the Secretary shall convey the land to the
			 local
			 land use authority immediately on payment by the local land use authority
			 of
			 the entire purchase price of the applicable parcel of land.(5)Failure to
			 payFailure by the local land use authority to purchase and pay
			 for the right, title, and interest of the United States in and to the land
			 described in paragraph (1) within the time period described in paragraph
			 (2)
			 and to comply with any other terms and conditions as the Secretary may
			 require
			 shall terminate the preemptive right of the local land use authority with
			 respect to the right, title, and interest offered for sale.(d)Withdrawal and
			 Reservation(1)WithdrawalSubject
			 to valid existing rights, the land described in subsection (a) is
			 withdrawn
			 from—(A)entry,
			 appropriation, or disposal under the public land laws;(B)location, entry,
			 and patent under the mining laws; and(C)operation of the
			 mineral leasing, mineral materials, and geothermal leasing laws.(2)ReservationIn
			 any sale or other disposal of land under this section, there shall be
			 reserved
			 by the United States the right of the United States to prospect for, mine,
			 and
			 remove minerals from the conveyed land.(e)ConsultationIn
			 addition to any consultation otherwise required by law, before initiating
			 efforts to dispose of land under this section, the Secretary shall consult
			 with
			 the City of Victorville, the County of San Bernardino, and surface owners
			 in
			 the jurisdiction in which the land is located regarding the potential
			 impact of
			 the disposal and other appropriate aspects of the disposal.(f)AccountThe
			 gross proceeds of a sale of land under subsection (a) shall be deposited
			 in an
			 account acceptable to the Secretary and available only for the purposes of
			 carrying out this Act.5.Cancellation of
			 contracts(a)In generalOn completion of the compensation to the contract holder for the value of each contract in
			 accordance with subsection (b), the
			 Secretary shall cancel the contracts and withdraw those areas that were
			 subject to the contracts from further mineral entry under all mineral
			 leasing and sales authorities available to the Secretary.(b)Compensation; cancellation; retention of funds(1)In generalSubject to paragraph (3), the Secretary shall provide to the contract holder the compensation
			 agreed to under section 3(b)  by disbursement of
			 amounts from the account, in 4 equal payments, as funds are available;(2)Cancellation(A)Contract CA–20139On completion of the first 2 payments to the contract holder under paragraph (1), the Secretary 
			 shall cancel contract	 CA–20139.(B)Contract CA–22901On completion of the remaining 2 payments to the contract holder under paragraph (1), the Secretary
			 shall cancel contract CA–22901.(3)Retention of fundsThe Secretary shall retain sufficient funds to cover the projected lost royalties determined under
			 section
			 3(a)(1)(A)(ii).(c)Release and waiverUpon acceptance and receipt of compensation under subsection (b), the contract holder shall waive
			 all claims
			 against the United States arising out of, or relating to, the cancellation
			 of the contracts.